Ryland, Judge,
delivered the opinion of the court.
The defendant, Conrad, was prosecuted before a justice of the peace for an assault and battery on Dorothea Conrad, was found guilty, and fined fifty dollars. He appealed to the St. Louis Criminal Court, where he made his motion to quash the eomplaint against him. His motion was overruled, and he was again tried and found guilty by a jury, who assessed his punishment at $100.
He brings the case to this court, and assigns for error the refusal of the Criminal Court to quash the complaint made in this case against him.
The judgment below is affirmed. This court will not reverse a judgment in a criminal case because the court below refused to quash the complaint or the indictment. The Criminal Court is not bound to quash an indictment or a complaint of this nature ; and this has been so often said, that really it seems that nothing is to be considered as settled, but every case must, come here and be tried again.
Let the judgment be affirmed : the other judges concurring..